Citation Nr: 0515546	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  01-09 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a urinary disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought on 
appeal.  The veteran, who had active service from July 1963 
to May 1964, appealed that decision to BVA, and the case was 
referred to the Board for appellate review. 

The Board observes that the veteran originally filed his 
claim with the RO in Nashville, Tennessee.  However, he later 
requested that his claims file be transferred to the RO in 
Detroit Michigan, which issued the May 2001 rating decision 
as well as the October 2001 Statement of the Case and the 
October 2002 Supplemental Statement of the Case.  In May 
2004, the veteran indicated that he had moved to New Orleans, 
Louisiana and requested that his claim be sent to that RO.  
His claims file was subsequently transferred as requested, 
and the RO in New Orleans, Louisiana issued the July 2004 
Supplemental Statement of the Case.  The veteran's 
representative later submitted a statement in September 2004 
indicating that the veteran had changed his address again and 
requested that his claims file be forwarded to the RO in 
Detroit, Michigan, which then certified his appeal to the 
Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to currently have a back 
disorder that is causally or etiologically related to his 
military service.

3.  The veteran has not been shown to currently have a 
urinary disorder that is causally or etiologically related to 
his military service.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.300, 
3.303, 3.307, 3.309 (2004).  

2.  A urinary disorder was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.300, 
3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the May 2001 rating 
decision, as well as the October 2001 Statement of the Case 
and the October 2002 and July 2004 Supplemental Statements of 
the Case issued in connection with the appellant's appeal 
have notified him of the evidence considered, the pertinent 
laws and regulations, and the reason his claims were denied.  
In addition, letters were sent to the veteran in April 2001, 
February 2003, and August 2003 that specifically informed him 
of the substance of the VCAA.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) the April 2001, February 
2003, and August 2003 letters essentially satisfied the 
notice requirements by: (1) Informing the appellant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informing the appellant about the 
information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
informing the appellant to provide any evidence in the 
appellant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

The Board also acknowledges that the veteran was not 
adequately notified of the VCAA and it provisions until he 
received the February and August 2003 letters, which were 
provided to him after the initial unfavorable decision in 
this case.  However, in another case regarding the timing of 
the VCAA notice, the United States Court of Appeals for 
Veterans Claims (Court) has held that in such situations, the 
appellant has a right to a VCAA content-complying notice and 
proper subsequent VA process.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  That notice was provided to the 
appellant in February and August 2003, and the RO 
subsequently reviewed the appellant's claim and continued the 
denial of the benefit sought on appeal.  

All the VCAA requires is that the duty to notify be satisfied 
and that a claimant is given an opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, as were his VA medical 
records and Social Security Administration records.  The 
veteran was also scheduled for a hearing before the Board in 
March 2005; however, he failed to report for that hearing.  
The veteran and his representative have not made the Board 
aware of any addition, relevant evidence that needs to be 
obtained prior to appellate review.  

The Board acknowledges that the veteran has not been afforded 
a VA examination in connection with his claims for service 
connection for a back disorder and for a urinary disorder.  
Under the VCAA, an examination or medical opinion is 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability. 38 C.F.R. § 3.159(c)(4).

In this case, the Board finds that a VA examination is 
unnecessary to decide the claims because such an examination 
would not provide any more information than is already 
associated with the claims file.  As will be explained below, 
the veteran has not been shown to have had a back disorder or 
urinary disorder in service.  The record contains no 
probative evidence that demonstrates otherwise.  Therefore, 
because there is no event, injury, or disease in service to 
which a current diagnosis could be related, the Board finds 
that a VA examination is unnecessary.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Given the 
extensive development undertaken by the RO, the Board finds 
that the record is ready for appellate review.  The Board 
therefore finds that disposition of the appellant's claims is 
appropriate.

Background and Evidence

Service records show the veteran had active service from July 
1963 to May 1964.

Service medical records are negative for any complaints, 
treatment, or diagnosis of a back disorder or urinary 
disorder.  In particular, the veteran was provided a pre-
induction examination in July 1963 as well as a separation 
examination in May 1964, and neither examination found any 
abnormalities of the spine or genitourinary system.

Records obtained from the Social Security Administration 
(SSA) indicate that in June 1999 the veteran reported having 
back pain that began six years earlier.   These SSA records 
also include private medical records documenting the 
veteran's treatment for various disorders.  In this regard, 
treatment records show that the veteran was seen in May 1994 
at which time a review of his genitourinary system did not 
reveal any dysuria, hematuria, frequency, or discharge.  Nor 
did a physical examination of his genitalia find any scrotal 
masses, tenderness, discharge, sores, or a hernia.  However, 
it was noted that he did have prostatic asymmetry.  A biopsy 
was performed in June 1994, which revealed a minute focus of 
glandular atypia of the right prostate as well as benign 
prostatic tissue of the left and transrectal prostate.  A 
cystogram was also performed in June 1994, and the impression 
was listed as an essentially negative retrograde urethrogram 
and voiding urethrogram.  The veteran was later seen in 
August 1994 for a prostate evaluation, which assessed him as 
having prostatic hypertrophy with carcinoma of the prostate 
to be ruled out, pyuria with a urinary tract infection to be 
ruled out, urethral stricture, and a questionable left 
inguinal hernia/lipoma.  In July 1996, a review of the 
veteran's genitourinary system once again revealed no 
dysuria, hematuria, frequency, or discharge.  Nor did a 
physical examination of his genitalia find any scrotal 
masses, tenderness, discharge, or sores.  The veteran 
subsequently sought treatment in July 1998 during which an 
examination of his back was unremarkable, except for pain on 
range of motion.  He was diagnosed with a right back strain 
with right leg pain.  The veteran was later seen in August 
1999 at which time he reported giving a seven to eight year 
history of degenerative disc disease characterized by low 
back pain that radiated up the spine and down the legs.  A 
review of the systems at that time revealed a benign prostate 
enlargement, which had a negative biopsy, and there was no 
infection or stones.  He was diagnosed with degenerative 
lumbar disc disease and with prostate enlargement.  In 
November 1999, a MRI was obtained, which revealed a 
transitional vertebral body with marked degenerative changes 
at the L5-S1 level causing moderate to severe canal stenosis.

VA medical records dated from June 2000 to October 2000 
indicate that the veteran sought treatment in June 2000 at 
which time he reported having back pain for ten years that 
sometimes radiated down his left leg.  He also told the 
treating physician that x-rays had shown nerve damage and 
degenerative joint disease, and following a physical 
examination, he was diagnosed as having chronic low back 
pain.  The veteran was later seen in October 2000 with 
complaints of lower extremity pain and low back pain that he 
had had during the previous three years.  A MRI showed some 
stenosis in the L5-S1 distribution.


Law and Analysis

The veteran contends that he is entitled to service 
connection for a back disorder and for a urinary disorder.  
More specifically, he claims that he currently has a back 
disorder and a urinary disorder that are related to his 
military service.

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active duty.  38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.304 (2004).  Service connection 
may also be granted for certain chronic diseases, such as 
arthritis and malignant tumors, when such diseases are 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  In order to establish service 
connection, a claimant must generally submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran is not entitled to service connection for a 
back disorder or for a urinary disorder.  His service medical 
records are negative for any complaints, treatment, or 
diagnosis of a back disorder or urinary disorder, and the 
medical evidence of record does not show that he sought any 
treatment for either type of disorder until many decades 
after his separation from service.  Therefore, the Board 
finds that neither a back disorder nor a urinary disorder 
manifested during the veteran's military service or within 
close proximity thereto.

In addition to the lack of evidence establishing that a back 
disorder or a urinary disorder manifested during service or 
within close proximity thereto, no physician has linked any 
current disorder to any disease or injury that occurred 
during active service.  The record shows that there were no 
complaints, treatment, or diagnosis of a back disorder or a 
urinary disorder for many decades following the veteran's 
separation from service.  Nor is there is any competent 
evidence of record, medical or otherwise, which links any 
current back disorder or urinary disorder to a disease or 
injury in service.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for service connection for a back disorder and for a urinary 
disorder.

Because the preponderance of the evidence is against the 
veteran's claims, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a back disorder and for a urinary disorder is 
not warranted.  Although the Board does not doubt the 
veteran's sincere belief that he currently has a back 
disorder and a urinary disorder that are related to service, 
the record does not indicate that the veteran is a medical 
professional competent to render an opinion on matters of 
medical etiology or diagnosis, and absent a professional 
medical opinion linking a current disorder to service, 
service connection cannot be granted.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

ORDER

Service connection for a back disorder is denied.

Service connection for a urinary disorder is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


